WR-67,418-02
                                                                              COURT OF CRIMINAL APPEALS
                                                                                              AUSTIN, TEXAS
                                                                             Transmitted 6/25/2015 4:48:11 PM
                           p a n t' •
                                                                        H0R!lActefJteW6^i(2015 1:09:00 PM
                                                                         DISTRICT ClJiHK       ABELACOSTA
                     IN THE COURT OF CRIMINAL APPEALS
               2015 JUN 25 PM 5?!'
                                                                                                      CLERK

                                         AND

                        384th JUDICIAL DISTRICT COURT                 t.l. S'AwU L,UUr;l !.

                                                                      nx
                                                                               IHltVED
                    EX P^RTE MICHAEL JACQUES, Applicant COURT OF CRIMINAL APPEALS
                                                                                6/26/2015
                                                                        ABElAedSTA, CLERK
                          CAUSE NO.     20020D03178-168-2

                                 No. WR-67,418-02

 In the 384th District Court (transferred from the 168th District
                                        Court)

                             El Paso County,      Texas

               The Honorable Patrick Garcia, Judge Presiding



                          JOINT MOTION FOR EXTENSION

    COME NOW the Applicant, Michael Jacques, by and through his

counsel, the El Paso County Public Defender's Office, and State of

Texas, by and through her counsel, the Honorable Lily Stroud, and
HEREBY jointly move the Court of Criminal Appeals grant the habeas

court    and    counsel    an    extension     from   the   current    timeline         of

Wednesday, July 29, 2015, to Friday, the 30th of October, 2015.                         In
support of the joint motion, the parties show:

  1) The evidentiary hearing on the instant Application was held
        on June 16th and 23rd in the 384th District Court, with two

        different court reporters.




         Joint Motion for Extension




                                                                 ELECTRONIC
                                                                   RECORD
2) The transcripts for the hearing have been requested and are
  necessary for the parties and the 384th District Court to
  utilize in the preparation. of the parties' findings of fact

  and conclusions of law, and for the 384th District Court's
  review thereof and ultimate entry of its findings of fact and

  conclusions of law for submission to the Court.


3) It is believed that the preparation of such transcripts, and
  the parties' and the 384th District Court's findings of fact
  and conclusions of law will require additional time beyond

  the present deadline, and that due to the Court's vacation
  schedule, that a continuance must be requested at this time
   to ensure that the court reporters,          the parties,     and the

   384th   District   Court   can   complete   the   remaining     matters

• needed to comply with this Court's Order entered April 1st of
   this year.


4) Attached hereto is the affidavit of Lisa De Mello, the court
   reporter     for the all day hearing         held June    16,     2015,
   representing that she needs 60 days from today's date to
   complete the transcript for that portion of the hearing.

 5) This is the first request for a continuance to extend the
   time to finish the matters remaining after the 384th District
   Court's    evidentiary writ hearing.         This Court previously
   granted an extension of 60 days for the 384th District Court
     Joint Motion for Extension
    to resolve earlier fact issue regarding the compliance of the

    Applicant's memorandum with Rule 73.1(d) of the Texas Rules

    of Appellate Procedure.

  6) The     parties   are   jointly seeking this     extension     not .for
    purposes of delay but to see that justice is done.

  WHEREFORE,     the parties respectfully request the Court grant
this Joint Motion and extend the time for the parties and the

Court to complete all matters pertaining to Application by Friday,
October 30, 2015, and for any other relief deemed proper.

                                   EL PASO COUNTY PUBLIC DEFENDER
                                   Attorneys for the Defendant


                                   By:
                                         ERIC WILLARD
                                         Deputy Public Defender
                                         State Bar No.   00795745
                                         500 E. San Antonio, Ste. 501
                                         El Paso, Texas 79901
                                         915)546-8185/FAX (915)546-8186


                                    JAIME ESPARZA
                                   DISTRICT ATTORNEY
                                    34th JUDICIAL DISTRICT




                                    LILY STROUD
                                    ASST. DISTRICT ATTORNEY
                                    DISTRICT ATTORNEY'S OFFICE
                                    201 EL PASO COUNTY COURTHOUSE
                                    500 E. SAN ANTONIO
                                    EL PASO,   TEXAS 7 9901
                                    (915) 546-2059/FAX (915) 533-5520
                                    SBN 24 046929


           Joint Motion for Extension
                             CERTIFICATE OF SERVICE

        This   is   to   certify   that   a   true   and   correct   copy   of   the
foregoing was hand-delivered to the Honorable Patrick Garcia,
384th District Court Judge at the 384th District Court, to the
District Attorney's Office for the 34tl1 Judicial District,                      and
the El Paso County Public Defender's Office, all at 500 E. San
Antonio, El Paso, Texas 79901, and to the Applicant, Michael
Jacques, at the El Paso County Detention Facility<£-Cell 320, 801
Overland, El Paso, Texas 79901, on this the c^^day of June,
2015.




          Joint Motion for Extension
                                      Ex parte: Michael Angela Jacques :,, , R|f ,. , TTQRHc .,
                                     Cause Number 20020D03 J78-384-02' 'ja IHEE.ESPARZA
                                                                              2015 JUN25 ?H I-.5I
            Court Reporter's Affidavit of For Extension of Time To File Record on Appeal

                                                 June 25, 2015


        I, Lisa Marie De Meilo, CSR, Official. Court Reporter in and for the Council of Judges Administration of
El Paso County, Texas received notice of Appeal inthe above-referenced cause.


        1am requesting an Extension of Time to file Reporter's Record . 1will be able to file this Record within
60 days. If I. am able to complete and file the Reporter's Record sooner than this date, I will, ofcourse, do soat
the earliest opportunity.




                                                 /$/ Lisa Marie De Me-IJo .-yrf^i
                                                  Lisa Marie De Meilo, CSR
                                                  CSR #3313 Expiration: 12/31/15
                                                  Council of Judges Administration
                                                  500 East San Antonio, Room 101
                                                  '£! Paso, Texas 79901.
                                                  (915) 546-2000, ext. 4352
                                                  (915)546-2019 (fax)
                                                  ldemello@ejxounty.eom




   eOUHtYOfltPASO                }
                            TO BEFOREME
   SSSB5SSESS5
         ^-yncn
                NOTARY PUBLIC